Citation Nr: 0503990	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to increased initial evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  In May 2004 the RO assigned a separate 10 
percent for neuropathy involving the left lower extremity.  
This issue has been perfect and is properly before the Boar d 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As previously state in May 2004 the RO confirmed a 40 percent 
rating for intervertebral disc syndrome and assigned a 
separate 10 percent for neuropathy involving the left lower 
extremity under Diagnostic Code 8521 (common peroneal nerve).

The Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, was amended, effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  This 
change became effective during the veteran's appeal and 
provides that the orthopedic and neurological manifestations 
of the intervertebral disc syndrome may be rated separately.  
Furthermore, the Schedule for Rating Disabilities pertaining 
to the spine was again revised effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).

This revision also provides that any associated neurological 
abnormalities may be evaluated separately.  These changes are 
listed under Diagnostic Codes 5235-5243, with Diagnostic Code 
5243 now embodying the recently revised provisions of the 
former Diagnostic Code 5293 (for intervertebral disc 
syndrome).

In this regard, the Board notes that the October 2003 VA 
examination indicates that X-ray study showed L4-5 and L5-S1 
degenerative disc disease.  The Board is of the opinion that 
further development is warranted to assess the degree of 
neurologic impairment.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request any 
additional medical records from the 
appropriate VA medical facility on 
White River Junction pertaining to 
treatment for the degenerative disc 
disease covering the period from July 
2003 to the present.

3.  The RO is requested to forward the 
claims folder to the VA neurologist who 
performed the October 2003 VA 
examination for an addendum (if the 
examiner is unavailable to another VA 
neurologist).  The examiner is 
requested to identify the nerve (s) 
involved whether the degree of 
paralysis of the sciatic nerve is 
complete or incomplete.  If incomplete, 
the examiner is requested to identify 
whether the degree is mild, moderate, 
moderately severe, or severe.  If the 
examiner desires another examination 
and/or specialized testing they should 
be preformed.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



